MEMORANDUM **
Nazrul Suleman Nisha, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ order summarily affirming the Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of removal. We have ju*627risdiction under 8 U.S.C. § 1252. We review for substantial evidence, see Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000), and we deny the petition.
Substantial evidence supports the IJ’s decision because Nisha did not demonstrate an objective, well-founded fear of persecution. See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995); see also Lata v. INS, 204 F.3d at 1245 (stating that general claims of broader ethnic tension across Fijian society do not establish statutory persecution). Accordingly, Nisha is not eligible for asylum.
Because Nisha failed to demonstrate eligibility for asylum, it follows that she did not satisfy the more stringent standard for withholding of removal. See Prasad v. INS, 47 F.3d at 340.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.